DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
In response to the pre-appeal brief request, dated 04/30/2021, a conference was held, and the decision of "Reopen Prosecution" has been taken. Therefore, the previous only pending 103 rejection is withdrawn. However, a new grounds of rejection is made in view of different interpretation of previously applied prior art, which provides an explanation of the rejection. In addition, a new Claim Objections and non-statutory double patenting rejection has been made. Therefore, the PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below. 
Claim objections
Claim 3 is objected to because of the following informalities:  Each claim begins with a capital letter and ends with a period. See MPEP 608.01(m). In this case the period was deleted at the end of the claim. Appropriate correction is required. 
Claim 3 is also objected to because of the following informalities:  Each claim begins with a capital letter and ends with a period and periods may not be used elsewhere in the claims except for abbreviations. See MPEP 608.01(m). In this case, the period next to the recited P1, P8-P9 and P11-19 should be deleted. Appropriate correction is required. 
Claim 14-20 are objected to because of the following informalities: claims appears to recite a Markush group of the recited compounds with the recited variables in the formula (I), selected from the group consisting of A, B and C”). Alternatively, simply each full length peptide with three letter code can be shown and the formula/compound identifier/number can be shown in the parenthesis. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 14, the compounds 1, 3, 6, 8 and 9 do not fall within the scope of its independent claim 3, in view of the proviso for R1, R3 and R4 groups selected from Type I and Type II groups. Proviso requires one of R1, R3 and R4 from Type I, and two of R1, R3 and R4 are selected from Type II group. 
In claim 16, the compounds 23, 25, 26, 29 and 30 not fall within the scope of its independent claim 3, in view of the proviso for R1, R3 and R4 groups selected from Type I and 
In claim 17, the compounds 32, 36, 37 and 39 do not fall within the scope of its independent claim 3, in view of the proviso for R1, R3 and R4 groups selected from Type I and Type II groups. Proviso requires one of R1, R3 and R4 from Type I, and two of R1, R3 and R4 are selected from Type II group. 
In claim 18, the compounds 42 and 45 do not fall within the scope of its independent claim 3, in view of the proviso for R1, R3 and R4 groups selected from Type I and Type II groups. Proviso requires one of R1, R3 and R4 from Type I, and two of R1, R3 and R4 are selected from Type II group. 
In claim 19, the compounds 51, 53 and 56 do not fall within the scope of its independent claim 3, in view of the proviso for R1, R3 and R4 groups selected from Type I and Type II groups. Proviso requires one of R1, R3 and R4 from Type I, and two of R1, R3 and R4 are selected from Type II group. 
There is an insufficient antecedent basis for this limitation in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 3-5, 7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al (WO 2007/144554 A2; see applicants filed IDS dated 08/02/2019) in view of Igari et al (US 2004/0235748 A1).     
For claim 3: 
Millar et al teach the following GnRH peptide:
His-DArg-LTrp-LTyr-LPro.NHEt [see viii-1 in claim 14].
The above formula reads applicants R1 (LHis), R3 (LTrp), R4 (LTrp) and R5 (Et) and remaining amino acids in their recited generic formula (I).
In addition to above, Miller et al also teach the following peptide sequence:
pLGlu-LHis-LTrp-LSer-LHis-X-LTrp-LTyr-LPro-A, 
wherein X is D amino acid and A is Gly.Z, wherein Z is a group which removes the charge on the C-terminal amino acid [see claim 9] and further limit the X to D-Arg, D-Lys, D-Trp, D-Lys, D-Tyr, D-Ala and D-Ser [see claim 10]. 
It appears that the Miller et al is silent on exemplifying GnRH peptides with applicants claimed R2 chemical groups, viz., Ser(tBu) or Ala(Naphthyl), His(Benzyl) and Leu in their GnRH peptides.
The above can be cured from the following teachings of Igari et al. 
Igari et al teach GnRH analog peptides with the following side chain groups, which are exactly at the same position of applicants GnRH analogs: 

    PNG
    media_image1.png
    70
    78
    media_image1.png
    Greyscale
in the cited Goserelin [see 0032],
 
    PNG
    media_image2.png
    112
    98
    media_image2.png
    Greyscale
 in the cited Nafarelin [see 0034],
 
    PNG
    media_image3.png
    91
    164
    media_image3.png
    Greyscale
 in cited Histrelin [see 0035], 
and Leu in the cited Gonadrelin [see 0037].
Igari et al further teach a GnRH peptide having the following formula:
5-oxo-Pro-His-Trp-Ser-Tyr-Y-Leu-Arg-Pro-Z,
wherein Y (which is equivalent to applicants R2) denotes a residue selected from DLeu, DAla, DTrp, DSer(tBu), D2Nal and DHis(ImBzl), and Z (which is equivalent to applicants R5) denotes NH-C2H5 or Gly-NH2, or a salt thereof.
	So, Igari et al established the fact that the groups DLeu, DAla, DTrp, DSer(tBu), D2Nal and DHis(ImBzl) are alternatively usable, that means these are exchangeable, at the specific position and therefore obvious. 
	Though Igari et al differ in applicants’ R1, R3 and R4 (with the recited proviso), however Miller et al teach the equivalence of amino acids using alternative amino acids for applicants R1, R2, R3 and R4 groups, see below. 
	Miller et al teach the GnRH peptides with various combinations of amino acids at
                     
    PNG
    media_image4.png
    339
    394
    media_image4.png
    Greyscale



pLGlu-LHis-LTrp-LSer-X1-X2-X3-X4-LPro-X5 
wherein X1 is His or Tyr; 
X2= Arg, Trp, Lys, Tyr, Ala or Ser; 
X3 is Trp or Leu; 
X4 is Tyr, Gln, Leu or Arg; 
X5 is Gly.NH2 or Et. 
	Miller et al established the equivalence of His or Tyr at X1; Arg, Trp, Lys, Tyr, Ala or Ser at X2; Trp or Leu at X3, Tyr, Gln, Leu or Arg at X4 and Gly.NH2 or Et at X5 positions in their GnRH peptides. That means these amino acids at the specified positions are exchangeable and expected to retain the similar properties, and therefore obvious. 
For claim 4:
Millar et al teach -Et and -CH2CONH2 at the same positions [see claim 14]. 
For claim 5:
The claim further limited R5 to methyl and listed alkyl groups. 
Both Millar et al and Igari et al teach Et group, which is differed with claimed methyl group by–CH2- groups or bulky alkyl groups. 
The issue of patentability over the replacement of alkyl groups for hydrogen has arisen many times. For instance, the replacement of a methylene group with a dialkyl-substituted methylene group was determined to be prima facie obvious on the ground that "one skilled in the art would have been, prima facie, motivated to make the claimed compounds in the expectation that they, too, would possess antimicrobial activity." (In re Wood 199 USPQ 137) See also In re Doebel 174 USPQ 158 (where replacement of methyl for hydrogen on an amino nitrogen was considered prima facie obvious - at page 159); In re Druey 138 USPQ 39 (where replacement of methyl for hydrogen on a known compound was considered prima face obvious based on the homologous and close structural relationship to the known compound - at page 41); In re Lohr 137 USPQ 548 (where the replacement of a methyl group for a hydrogen on two positions of a tetrahydropyran ring on a known compound was not considered a patentable modification given the close structural relationship to the known compounds - at page 550); Ex parte Bluestone 135 USPQ 199 (where fungicidal compounds differing by hydrogen versus methyl on the nitrogen of a thiazolidine-2-thione ring were considered homologs and were not found to be patentable over each other without a showing of unexpected results - at page 200); Ex parte Weston 121 USPQ 429 (where the replacement of methyl for hydrogen on the nitrogen of a piperazine ring was not found to be a patentable modification).
The motivation to make a substitution of an alkyl group for hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. 
MPEP 2144.09 (VII) states "A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)." 
For claim 7:
Millar et al teach pharmaceutical composition with the recited peptides and with pharmaceutically acceptable carrier [see claim 22].
For claim 14:

Miller et al further teach the following GnRH peptide:
pLGlu-LHis-LTrp-LSer-LHis-DSer-LTrp-LTyr-LPro.Gly.NH2 [see xiv-1 in claim 14].
The above differed cited compound 10 in a substitution on D-Ser and Et group at C-termial. However, Igari et al teach DSer(tBu) and Et group at the same position [see explanation in ‘For claim 3’] and therefore obvious. 
For claim 15:
Claim is further limited to the recited species for applicants’ generic formula (I).
Miller et al teach the following GnRH peptide:
pLGlu-LHis-LTrp-LSer-LHis-DSer-LTrp-LTyr-LPro.Gly.NH2 [see xiv-1 in claim 14].
The differences between the claim 15 (compound 11) and Miller et al are as follows:
(i) Miller et al silent on substitution on DSer;
(ii) Miller et al silent on Leu at LTrp;
(iii) Miller et al silent on Et group at C-terminal position. 
With regard to (i) and (iii) of above, Igari et al teach DSer(tBu) and Et group at the same positions [see explanation in ‘For claim 3’] and therefore obvious. 
With regard to (ii) of above, Miller et al established a fact that Leu and Trp are equivalent and exchangeable in GnRH peptides [see explanation in ‘For claim 3’ above].
For claim 16:
Millar et al teach the following GnRH peptide:
pLGlu-LHis-LTrp-LSer-LHis-DArg-LTrp-LTyr-LPro.NHEt [see viii-1 in claim 14; also see ‘For claim 3’ above for more explanation].
The differences between the claim 16 (compound 28) and Miller et al are as follows:
Miller et al silent on Ala(Naphthalene) at DArg;
(ii) Miller et al silent on Leu at LTrp;
(iii) Miller et al silent on CH2CONH2 group at C-terminal position. 
With regard to (i), Igari et al teach Ala(Naphthalene) at the same position [see explanation in ‘For claim 3’] in a structurally similar GnRH analog. 
With regard to (ii) of above, Miller et al established a fact that Leu and Trp are equivalent and exchangeable in GnRH peptides [see explanation in ‘For claim 3’ above].
With regard to (iii) of above, Miller et al the fact that both Et and CH2CONH2 are exchangeable [see explanation in ‘For claim 3’ above]. 
For claim 17:
Claim is further limited to the recited species for applicants’ generic formula (I).
Miller et al teach the following GnRH peptide:
pLGlu-LHis-LTrp-LSer-LHis-DSer-LTrp-LTyr-LPro.Gly.NH2 [see xiv-1 in claim 14].
The difference between the claim 17 (compound 33) and Miller et al are as follows:
(i) Miller et al teach DSer, whereas claim requires Ala(Naphthalene) at same position.
With regard to (i), Igari et al teach Ala(Naphthalene) at the same position [see explanation in ‘For claim 3’] in a structurally similar GnRH analog. 
For claim 18:
Millar et al teach the following GnRH peptide:
pLGlu-LHis-LTrp-LSer-LHis-DArg-LTrp-LTyr-LPro.NHEt [see viii-1 in claim 14; also see ‘For claim 3’ above for more explanation].
The difference between the claim 18 (compound 50) and Miller et al are as follows:
(i) Miller et al silent on Leu at DArg;
Igari et al teach Leu at the same position [see explanation in ‘For claim 3’] in a structurally similar GnRH analog. 
For claim 19:
Millar et al teach the following GnRH peptide:
pLGlu-LHis-LTrp-LSer-LHis-DArg-LTrp-LTyr-LPro.NHEt [see viii-1 in claim 14; also see ‘For claim 3’ above for more explanation].
The difference between the claim 19 (compound 54) and Miller et al are as follows:
(i) Miller et al silent on His(Benzyl) at DArg;
(ii) Miller et al silent Arg at LTyr;
(iii) Miller et al silent on CH2CONH2 at Et (at C-terminal)
With regard to (i), Igari et al teach His(Benzyl) at the same position [see explanation in ‘For claim 3’] in a structurally similar GnRH analog. 
With regard to (ii) and (iii) of above, Miller et al established the equivalence of Tyr, Gln, Leu or Arg at X4 position and Gly.NH2 or Et at X5 positions in their GnRH peptides [see explanation in ‘For claim 3’ above]. That means these amino acids at the specified positions are exchangeable and expected to retain the similar properties, and therefore obvious.
For claim 20:
Millar et al teach the following GnRH peptide:
pLGlu-LHis-LTrp-LSer-LHis-DArg-LTrp-LTyr-LPro.NHEt [see viii-1 in claim 14; also see ‘For claim 3’ above for more explanation].
The difference between the claim 20 (compound 61) and Miller et al are as follows:
(i) Miller et al silent on His(Benzyl) at DArg;
Igari et al teach His(Benzyl) at the same position [see explanation in ‘For claim 3’] in a structurally similar GnRH analog. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants various GnRH analogs are known with various combination of amino acids, substitution of one amino acid with another is also known in GnRH analogs etc. were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed GnRH analogs with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 3-5, 7 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending US application No. 16/479,507. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claims are drawn to the GnRH analog represented by the following formula (I):

    PNG
    media_image5.png
    162
    517
    media_image5.png
    Greyscale
, with the recited definitions of variables and the proviso [see claim 3]. 
The claims of copending application discloses the following compound of formula (I) in their method claim(s).

    PNG
    media_image6.png
    175
    525
    media_image6.png
    Greyscale
, with the recited definitions for variables and proviso.
The above formula (I) in the copending claims is identical to applicants’ formula (I) with the recited definitions for the variables, including the proviso. 
There is no patentable distinction between applicants’ compound and its intended use in the copending application claims. Accordingly, the claims of copending application anticipated instant applicant claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658